CONSENT OF SUTHERLAND ASBILL & BRENNAN LLP We consent to the reference to our firm in the Statement of Additional Information included in Post-Effective Amendment No. 10 to the Registration Statement on Form N-4 for the Century II Freedom individual flexible premium deferred variable annuity contracts, issued through the Kansas City Life Variable Annuity Separate Account (File No. 333-98805).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. SUTHERLAND ASBILL & BRENNAN LLP By:/s/ W. Thomas Conner W. Thomas
